DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 9/23/2020.
Claims 1-16 were pending. Claims 1-16 are allowed. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/23/2020 and 3/23/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Reasons for Allowance
The following is examiner’s statement of reasons for allowance. The closest discovered prior art includes:
Dao et al. (US 2020/0112907 A1) which teaches the AF 302 may send towards the NWDAF 105 a message for Network QoS Information Request or Subscription via the NEF 301, wherein the message may include one or more of following: S-NSSAI; DNN; UE ID (e.g. External UE ID, GPSI), External Group ID, the packet filter information (e.g. IP address(es) of the UE and/or application server, UDP/TCP ports of the UE and/or application server), QoS level for the current application; QoS levels for other applications; current geographical UE location and/or road segment; future UE 
Guo et al. (WO 2019/184433 A1) which teaches receiving, by the NWDAF, the source data of the UE to be monitored related to the data analysis type reported by the provider network function network element according to the monitoring event, wherein the NWDAF performs an analysis process on the received source data to generate a data analysis result of the UE to be monitored that conforms to the data analysis type.
Puente et al. (WO 2021/018405 A1) which teaches a UDR adapted to receive at least one of a Create or an Update Data Management, DM, service message from a Network Data Analytics Function, NWDAF, in the network, the DM service message containing a user identifier, an analytics identifier, and an analytics information, and further adapted to store the contents of the DM service message, to receive at least one of a Query or a Subscribe DM service message from a network function, NF, in the network, the DM service message containing a user identifier and an analytics identifier; and to respond to the received Query or Subscribe DM service message, wherein the response comprises an analytics information stored in the UDR and corresponding to the user identifier and analytics identifier included in the Query or Subscribe message, wherein the analytics information may for example comprise an analytics value, an observation period, a validity period, a time stamp, a time when analytics are needed, a level of accuracy and/or a probability of assertion. [p.14 l.32-p.15 l.10]. 
Sharma et al. (WO 2021/091435 A1) which teaches NEFs store the received information as structured data using a standardized interface to a Unified Data Repository (UDR). The stored information can be accessed and “re-exposed” by the NEF to other network functions and AFs, and used for other purposes, such as analytics. A NEF may also support a Packet Flow Description (PFD) function that stores and retrieves PFD(s) 
Srivastava et al. (US 2021/0051528 A1) which teaches at a user plane function (UPF) configured to communicate with a session management function (SMF) and a network data analytics function (NWDAF), receiving a data packet from a user equipment (UE) which operates via a serving base station (BS) to communicate data traffic for one or more sessions or flows routed and processed via the UPF and managed by the SMF; obtaining, from a header of the data packet, a timestamp which is UE- or BS-added data that is added by the UE or the serving BS, respectively; sending to the NWDAF a message for determining whether timing information satisfies a requirement or preference associated with the UE, the timing information comprising or being derived based on the timestamp; and receiving from the SMF a message for updating the processing of the data traffic for the one or sessions or flows, for a migration or diversion of the one or more sessions or flows from the UPF when the timing information fails to satisfy the requirement or preference associated the UE. [Claim 11]. 
Kim et al. (WO 2021/225317 A1) which teaches NWDAF may collect data (eg, UE data) from the SMF, wherein data related to the SM congestion control experience (eg, UE data) may be information associated with a PDU session for a specific DNN and/or a specific S-NSSAI [Abstract, Fig. 12]. 

The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “obtaining, from a session management function (SMF) entity, data packet related information for the application; generating the application detection information based on the data packet related information; and transmitting, to the NEF entity, a response including the application detection information” as recited in Claim 1 and similarly stated in Claim(s) 5, 9, & 13. These limitations, in conjunction with other limitations in the independent claim, are not 


Conclusion
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446